Citation Nr: 1805838	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-15 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 

INTRODUCTION

The Veteran, who is the appellant, had active service from January 2001 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating determination of a Department of Veterans Affairs (VA) Regional Office (RO) located in Reno, Nevada.  Subsequently, the St. Paul RO assumed jurisdiction.  

In a March 2014 rating determination, the RO increased the Veteran's disability evaluation from 30 to 50 percent disabling.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that the symptomatology associated with his service-connected PTSD and bipolar disorder has increased in severity and warrants an increased disability evaluation.  The Veteran has indicated that his PTSD/bipolar symptoms have increased since the last comprehensive VA examination performed in August 2015.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Moreover, the Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Furthermore, his representative has indicated that the last comprehensive examination is more than 29 months old and does not reflect the current severity of the Veteran's symptoms and has requested that the Veteran be afforded an additional VA examination to determine the current severity of his service-connected PTSD and bipolar disorder.  

It also appears that the last VA treatment records associated with the claims file date back to January 2016.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ/AMC should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his PTSD and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  Following receipt of written authorizations, where necessary, obtain and associate the identified record with the file.

2.  The Veteran should be afforded a VA psychiatric examination to determine the severity of his service-connected PTSD and bipolar disorder.  All appropriate tests and studies, including psychological testing, should be performed and all findings should be reported in detail.  The entire record must be made available to the examiner and the examiner should note such review in the report.

3.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




